      Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 1 of 34



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

                                          )
KNIGHT FIRST AMENDMENT INSTITUTE )
AT COLUMBIA UNIVERSITY,                   )
                                          )
                              Plaintiff,  )
                                          )
            v.                            )   No. 1:17-cv-00548-TSC
                                          )
DEPARTMENT OF HOMELAND                    )
SECURITY, et al.,                         )
                                          )
                              Defendants. )
____________________________________      )

   MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY
                          JUDGMENT
           Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 2 of 34



                                                   TABLE OF CONTENTS

                                                                                                                                    Page

PRELIMINARY STATEMENT .....................................................................................................1

FACTUAL BACKGROUND ..........................................................................................................2

GLOSSARY ....................................................................................................................................5

ARGUMENT ...................................................................................................................................6

I.        THE WITHHOLDINGS OF TSA UNDER EXEMPTION 3 ARE PROPER ....................6

II.       THE WITHHOLDINGS OF DHS, CBP, AND ICE UNDER EXEMPTION 5 ARE
          PROPER ..............................................................................................................................8

III.      THE WITHHOLDINGS OF DHS, CBP, ICE, AND OIG UNDER EXEMPTIONS 6
          AND 7(C) ARE PROPER .................................................................................................14

          A.         THE WITHHOLDINGS OF DHS, CBP, ICE, AND OIG UNDER EXEMPTION 7(C) ARE
                     WITHHOLDINGS FROM INVESTIGATORY RECORDS COMPILED FOR LAW
                     ENFORCEMENT PURPOSES .......................................................................................15

          B.         DISCLOSURE OF THE WITHHOLDINGS OF DHS, CBP, ICE, AND OIG UNDER
                     EXEMPTION 7(C) COULD REASONABLY BE EXPECTED TO CONSTITUTE AN
                     UNWARRANTED INVASION OF PERSONAL PRIVACY ................................................17

                     1.         All of the Subjects of the Withholdings of DHS, CBP, ICE, and OIG
                                under Exemption 7(C) Possess a Personal Privacy Interest in
                                Nondisclosure of the Withheld Material ....................................................17

                     2.         The Personal Privacy Interest in Nondisclosure Possessed by the Subjects
                                of the Withholdings of DHS, CBP, ICE, and OIG under Exemption 7(C)
                                Is Not Overcome by Any Public Interest in Disclosure .............................19

IV.       THE WITHHOLDINGS OF DHS, CBP, AND ICE UNDER EXEMPTION 7(E) ARE
          PROPER ............................................................................................................................20

          A.         THE WITHHOLDINGS OF DHS, CBP, AND ICE UNDER EXEMPTION 7(E) WERE
                     MADE FROM INVESTIGATORY RECORDS COMPILED FOR LAW ENFORCEMENT
                     PURPOSES ...............................................................................................................21




                                                                      i
           Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 3 of 34



          B.         DISCLOSURE OF THE WITHHOLDINGS OF DHS, CBP, AND ICE UNDER EXEMPTION
                     7(E) COULD REASONABLY BE EXPECTED TO RISK CIRCUMVENTION OF THE
                     LAW ........................................................................................................................22

CONCLUSION ..............................................................................................................................28




                                                                       ii
           Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 4 of 34



                                                      TABLE OF CASES

                                                                                                                                Page

ACLU v. Dep’t of Def., 628 F.3d 612 (D.C. Cir. 2011) ...................................................................6

Adelante Ala. Worker Ctr. v. DHS, 376 F. Supp. 3d 345 (S.D.N.Y. 2019) .....................................5

Assassination Archives & Research Ctr. v. CIA, 781 F. App’x 11 (D.C. Cir. 2019) ......................9

Baez v. Dep’t of Justice, 647 F.2d 1328 (D.C. Cir. 1980) .......................................................17, 18

Bartko v. Dep’t of Justice, 898 F.3d 51 (D.C. Cir. 2018) ..............................................................15

Canning v. Dep’t of Justice, 2017 WL 2438765 (D.D.C. June 5, 2017) .......................................19

Citizens for Resp. & Ethics in Wash. v. Dep’t of Justice, 746 F.3d 1082
(D.C. Cir. 2014) .............................................................................................................1, 17, 18, 19

Citizens for Resp. & Ethics in Wash v. Dep’t of Justice, 854 F.3d 675 (D.C. Cir. 2017) .............15

Crisman v. Dep’t of Justice, 2019 WL 1330587 (D.D.C. Mar. 25, 2019).......................................9

Ctr. for Biol. Diversity v. EPA, 369 F. Supp. 3d 1 (D.D.C. 2019)...................................................9

Davis v. DHS, 2013 WL 3288418 (E.D.N.Y. June 27, 2013) .....................................................7, 8

Dep’t of Def. v. Fed. Labor Rel. Auth., 510 U.S. 487 (1994) ..................................................14, 16

Dep’t of the Interior v. Klamath Water Users Prot. Ass’n, 532 U.S. 1 (2001)............................8, 9

Dep’t of State v. Wash. Post Co., 456 U.S. 595 (1982) .................................................................16

DiBacco v. Dep’t of the Army, 926 F.3d 827 (D.C. Cir. 2019) ...................................................2, 6

Elec. Privacy Info. Ctr. v. DHS, 928 F. Supp. 2d 139 (D.D.C. 2013) .............................................7

Eleiwa v. TSA, 2016 WL 7497584 (W.D. Tenn. July 19, 2016)......................................................8

Etessami v. CBP, 2017 WL 2869422 (D.D.C. May 19, 2017) ................................................20, 21

FBI v. Abramson, 456 U.S. 615 (1982) .............................................................................14, 15, 21

In re Lindsey, 158 F.3d 1263 (D.C. Cir. 1998) ..............................................................................10

Humane Soc’y Int’l v. Fish & Wildlife Serv., 394 F. Supp. 3d 67 (D.D.C. 2019) .........................16

                                                                    iii
          Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 5 of 34



In re Sealed Case, 146 F.3d 881 (D.C. Cir. 1998) .........................................................................10

Loving v. Dep’t of Def., 550 F.3d 32 (D.C. Cir. 2008) ....................................................................9

Milner v. Dep’t of the Navy, 562 U.S. 562 (2011) .........................................................................20

Mokdad v. Lynch, 804 F.3d 807, 809 (6th Cir. 2015) ......................................................................7

NARA v. Favish, 541 U.S. 157 (2004) ...........................................................................................14

Nat’l Ass’n of Retired Fed. Emps. v. Horner, 879 F.2d 873 (D.C. Cir. 1989) ................................8

Parker v. ICE, 238 F. Supp. 3d 89 (D.D.C. 2017) .........................................................................20

Pinson v. Dep’t of Justice, 243 F. Supp. 3d 74 (D.D.C. 2017) ......................................................21

Pub. Emps. for Envtl. Resp. v. U.S. Section, 740 F.3d 195 (D.C. Cir. 2014) ..........................16, 20

Rojas-Vega v. Dep’t of Justice, 302 F. Supp. 3d 300 (D.D.C. 2018) ......................................19, 21

Sai v. TSA, 315 F. Supp. 3d 218 (D.D.C. 2018) ................................................................6, 7, 8, 19

Schrecker v. Dep’t of Justice, 349 F.3d 657 (D.C Cir. 2003) ........................................................19

Skurow v. DHS, 892 F. Supp. 2d 319 (D.D.C. 2012) ......................................................................8

Upjohn Co. v. United States, 449 U.S. 383 (1981) ........................................................................10




                                                               iv
        Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 6 of 34



                                  TABLE OF EXHBITS

Ex. A        Decl. of Terri Miller (Dec. 9, 2019)

Ex. B        Decl. of James V.M.L. Holzer (Jan. 31, 2020)

Ex. C        Decl. of Patrick A. Howard (Jan. 30, 2020)

Ex. D        ICE, Homeland Security Investigations, https://www.ice.gov/hsi (accessed Jan. 5,
             2020)

Ex. E        Decl. of Douglas E. Blair (Dec. 19, 2019)

Ex. F        Decl. of Toni Fuentes (Jan. 16, 2020)

Ex. G        Decl. of Drew Lavine (Jan. 13, 2020)

Ex. H        Letter Fuentes to Fallow (Oct. 4, 2019),

Ex. I        Email chain among Glass & Wilkens (Nov. 21-Dec. 7, 2017)




                                              v
         Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 7 of 34



                                      PRELIMINARY STATEMENT

         Plaintiff Knight First Amendment Institute at Columbia University has identified certain

withholdings of certain agencies as “the issues . . . [it] intends to contest on summary judgment”

in this action under the Freedom of Information Act (FOIA), 5 U.S.C. § 552. 15th Jt. Stat. Rep.

(JSR) (Nov. 21, 2019), ECF No. 44, at 1. Excluding certain withholdings that are not in fact at

issue, the withholdings that plaintiff has identified as “the issues . . . [it] intends to contest on

summary judgment” are the withholdings of the Transport Security Administration (TSA) under

FOIA Exemption 3; the withholdings of defendants Department of Homeland Security (DHS),

U.S. Customs and Border Protection (CBP), and U.S. Immigration and Customs Enforcement

(ICE) under FOIA Exemption 5; the withholdings of DHS, CBP, ICE, and the DHS Office of

Inspector General (OIG) under FOIA Exemptions 6 and 7(C), and the withholdings of DHS,

CBP, and ICE under FOIA Exemption 7(E).1 Id. at 1-2.




1
 Plaintiff has stated that it also intends to contest the withholdings of DHS under Exemption 3, the withholdings of
ICE under Exemption 7(A), and the withholdings of OIG under Exemption 7(E). 15th JSR at 1-2. DHS has not
made any withholdings under Exemption 3, however. Decl. of James V.M.L. Holzer (Jan. 31, 2020), Ex. B hereto,
¶ 17. Neither has ICE made any withholdings under Exemption 7(A), Decl. of Toni Fuentes (Jan. 16, 2020), Ex. F
hereto, ¶ 19, prior statements to the contrary notwithstanding. See Letter Fuentes to Fallow (Oct. 4, 2019), Ex. H
hereto, at 2. Exemption 7(A) “exempts from disclosure ‘records or information compiled for law enforcement
purposes . . . to the extent that [their] production . . . could reasonably be expected to interfere with enforcement
proceedings.’” Citizens for Resp. & Ethics in Wash. v. Dep’t of Justice, 746 F.3d 1082, 1096 (D.C. Cir. 2014)
(quoting 5 U.S.C. § 552(b)(7)(A)). ICE would not have had any reason to make any withholdings under Exemption
7(A) because its obligation to produce records responsive to Item 2(b) of plaintiff’s request was limited pursuant to
agreement of the parties to the production of records that were part of a “closed case.” See email Glass to Wilkens
(Nov. 21, 2017) in email chain among Glass & Wilkens (Nov. 21-Dec. 7, 2017) (Ex. I hereto).
The withholdings of OIG under Exemption 7(E) “were requested by the DHS Privacy Office in its referral to
[OIG].” Decl. of Drew Lavine (Jan. 13, 2020), Ex. G hereto, ¶ 9. Those withholdings are therefore treated by this
motion as withholdings of DHS.
Plaintiff did not identify the withholdings of CBP under Exemption 3 or the withholdings of TSA under Exemption
6 as withholdings it “intend[ed] to contest on summary judgment.” See 15th JSR at 1. Those withholdings are not
addressed for that reason in this memorandum. Defendants will address in their next memorandum any
withholdings of any agency that plaintiff has not identified heretofore as withholdings it intends to contest. See
Minute Order (Dec. 2, 2019), ECF No. 45 (establishing a schedule for the filing of defendants’ “reply to the
plaintiff’s opposition/cross motion”).
         Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 8 of 34



        “‘An agency withholding responsive [material] from a FOIA release bears the burden of

proving the applicability of claimed exemptions,’ typically through affidavit or declaration.”

DiBacco v. Dep’t of the Army, 926 F.3d 827, 834 (D.C. Cir. 2019) (quoting DiBacco v. U.S.

Army, 795 F.3d 178, 195 (D.C. Cir. 2015)). “‘Summary judgment is warranted based on the

agency’s affidavit’” if the affidavit “‘describes the justifications for withholding the information

with specific detail, demonstrates that the information withheld logically falls within the claimed

exemption, and is not contradicted by contrary evidence in the record or by evidence of the

agency’s bad faith.” Id. (quoting DiBacco, 795 F.3d at 196).

        CBP, ICE, TSA, and OIG are components of DHS, 6 U.S.C. § 113(a) (1) (C), (G) & (b);

49 U.S.C. § 114(a), but each of them handles FOIA requests separately from each other and

separately from DHS. See 6 C.F.R. Pt. 5, Subpt. A, App. I. Separate declarations of DHS, CBP,

ICE, TSA, and OIG are therefore submitted in support of this motion. Those declarations and

the attachments and exhibits to the declaration show that the contested withholdings of DHS,

CBP, ICE, TSA, and OIG under FOIA Exemptions 3, 5, 6 and 7(C), and 7(E) are proper in all

respects. Defendants’ motion for summary judgment should therefore be granted and plaintiff’s

proposed cross motion for summary judgment should be denied.2

                                   FACTUAL BACKGROUND

        Plaintiff, a New York not-for-profit corporation, submitted identical versions of the same

FOIA request to DHS and ICE on March 15, 2017, and to CBP on March 22, 2017. Am. Compl.

(Apr. 19, 2017), ECF No. 10, ¶ 15, 17-18. Plaintiff’s request sought seven categories of records


2
  Certain highlighted text appears in the Vaughn index attached as Exhibit C to ICE’s declaration. The highlighting
is intentional. ICE’s Vaughn index supplants a sample Vaughn index submitted by ICE to plaintiff with plaintiff’s
approval by email dated September 20, 2018. See 6th JSR (May 21, 2018), ECF No. 29, at 7; 9th JSR (Oct. 9,
2018), ECF No. 32, at 3. ICE hoped that the sample Vaughn index would help it “secur[e] its early dismissal from
this action,” 6th JSR at 6, but plaintiff never responded to the sample index.


                                                         2
            Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 9 of 34



allegedly concerning “suspicionless searches of individuals’ electronic devices at the nation’s

borders.”3 Id. ¶ 2.

            Seeking to enforce its request, plaintiff commenced this action on March 27, 2017, and

filed an amended complaint on April 19, 2017. Defendants filed an answer to the amended

complaint on May 3, 2017, and began making efforts at or about that that time to comply with


3
    The seven categories of records the production of which was sought by plaintiff’s request were the following:
       1.   Any document containing statistical information concerning the search, detention, retention, or
            sharing of electronic devices or information of individuals at the border (or functional equivalent
            of the border) since FY2012 including, but not limited to, documents reflecting (a) the number of
            travelers whose electronic devices or information were searched, detained, retained, or shared; (b)
            the number or portion of those travelers who are U.S. citizens; (c) the number or portion of those
            travelers who are lawful permanent residents or green card holders; (d) the number or portion of
            those travelers by country of origin; (e) the number or portion of those travelers by gender, race,
            ethnicity, nationality, and/or country of birth; (f) the number or portion of those travelers by port
            of entry; and (g) the number or portion of those travelers by watchlist, lookout and/or other
            selectee status.
       2.   Documents relating to each instance since FY2012 in which CBP or ICE searched, detained,
            retained, or shared an electronic device or the information accessible on it, including, but not
            limited to: (a) a list of the TECS data field categories used to record and track each electronic
            device search conducted by CBP or ICE; and (b) all information contained in the TECS system
            used to record and track electronic device searches, detentions, retentions, and/or sharings.
       3.   Revisions of or documents supplementing or superseding: (a) CBP Directive No. 3340-049,
            Border Search of Electronic Devices Containing Information (Aug. 20, 2009); or (b) ICE
            Directive No. 7-6.1, Border Searches of Electronic Devices (Aug. 18, 2009).
       4.   The following documents relating to any review of CBP’s or ICE’s polices or practices concerning
            electronic device searches: (a) any audits, impact assessments, or other reviews of CBP’s or ICE’s
            policies or practices concerning electronic device searches, including any such reports by the
            Office for Civil Rights and Civil Liberties, DHS’s OIG, and CBP’s Office of Internal Affairs,
            Management Inspection Division; (b) any policies, practices, procedures, and/or training materials
            adopted as a result of any audits, impact assessments, or other reviews of how CBP and ICE
            conduct electronic device searches; and (c) any documents reflecting annual or semi-annual
            examinations by CBP or ICE of electronic device searches by port of entry, as adopted in response
            to the 2011 Impact Assessment.
       5.   Documents, including tear sheets and TRIP records, containing or relating to complaints filed by
            individuals or organizations about CBP’s and/or ICE’s search, review, retention or sharing of the
            information on travelers’ electronic devices.
       6.   Documents reflecting policies, practices, or procedures concerning how CBP officers handle
            “privileged or other sensitive material,” including “work-related information carried by
            journalists,” as referenced in § 5.2 of the CBP Directive.

       7.   Documents reflecting policies, practices, and procedures concerning CBPs anti-discrimination
            policy as applied to discretionary device searches.
Letter Fallow to Holzer (Mar. 15, 2017), ECF No. 10-1, at 4-6 (formatting modified).


                                                              3
        Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 10 of 34



the request. See 1st JSR (June 6, 2017), ECF No. 21, at 2-3, 5-8. The request as written would

have required all three defendants to process huge numbers of records, however. See 2d JSR

(Aug. 14, 2017), ECF No. 23, at 2-3, 5-6. Defendants therefore initiated discussions with

plaintiff on or about May 3, 2017, to try to come up with methodologies for “provid[ing] plaintiff

with responsive records without subjecting DHS, ICE, and CBP to undue burden.” See 1st JSR

at 1, 3-4; 2d JSR at 3.

         The parties reached a series of agreements during the next year that specified the searches

that defendants would be required to conduct or the actions in lieu of searches that defendants

would be required to take in order to be deemed in compliance with the individual items of

plaintiff’s request.4 E.g., 3d JSR (Oct. 16, 2017), ECF No. 24 at 4; 7th JSR (June 29, 2018),

ECF No. 30, at 6-7. Defendants conducted the prescribed searches and took the prescribed

actions; processed for release the responsive records that the searches produced; and released to

plaintiff all portions of the responsive records not covered by one or more FOIA exemptions.

E.g., 6th JSR (May 21, 2018), ECF No. 29, at 1-4; 9th JSR (Oct. 9, 2018), ECF No. 32, at 2-4.

Defendants’ production of records ended on October 4, 2019. See 15th JSR at 1. The production

ultimately included certain records, discussed in this memorandum, from which TSA and OIG

had made withholdings. 13th JSR (July 22, 2019), ECF No. 41, at 1; 14th JSR (Sept. 20, 2019),

ECF No. 43, at 5. Certain material, previously withheld by TSA, has now been released, see

Decl. of Terri Miller (Dec. 9, 2019) (Miller Decl.), Ex. A hereto, ¶ 14, and DHS has now

determined that all of the material previously withheld by DHS under Exemption 6 ought to be



4
  One of the agreements required CBP to “prepare and provide plaintiff with a spreadsheet of the information
contained in the non-exempt data fields in all of the incident-level reports dealing with border searches of electronic
devices created since the beginning of 2012” in lieu of searching for and processing additional records responsive to
Item 2(b) of plaintiff’s request. 7th JSR, ECF No. 30 (June 29, 2018), at 6.


                                                           4
           Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 11 of 34



withheld under Exemption 7(C) as well.5 See, e.g., Decl. of James V.M.L. Holzer (Jan. 31,

2020) (Holzer Decl.), Ex. B hereto, Ex. A to Decl. at 7.

                                                 GLOSSARY

           The following terms are used in this memorandum:

           The Office for Civil Rights and Civil Liberties (CRCL) is the “component of [DHS]

responsible for ‘review[ing] and assess[ing] information concerning abuses of civil rights, civil

liberties, and profiling on the basis of race, ethnicity, or religion by employees and officials of’

[DHS].” Adelante Ala. Worker Ctr. v. DHS, 376 F. Supp. 3d 345, 351 (S.D.N.Y. 2019) (quoting

6 U.S.C. 345(a)(1)).

           The U.S. Coast Guard (USCG) is a component of DHS. 6 U.S.C. § 113(c).

           The ENFORCE Alien Removal Module (EARM) is “a web based applications that

supports ICE’s processing and removal of aliens from the United States.” Rojas-Vega v. Dep’t

of Justice, 302 F. Supp. 3d 300, 307 (D.D.C. 2018).

           TECS is “an overarching law enforcement information collection, analysis, and sharing

environment that securely links telecommunications devices and personal computers to a central

system and database.” Decl. of Patrick A. Howard (Jan. 30, 2020) (Howard Decl.), Ex. C hereto,

¶ 28. TECS is “principally owned and managed by CBP” and is “CBP’s principal law

enforcement and anti-terrorism data base system.” Id.

           Homeland Security Investigations (HSI) is an “investigative arm of [DHS].” ICE,

Homeland Security Investigations, https://www.ice.gov/hsi (accessed Jan. 5, 2020), Ex. D hereto,

at 1. “HSI has broad legal authority to enforce a diverse array of federal statutes” and “uses this

authority to investigate all types of cross-border criminal activity.” Id.


5
    A table of exhibits appears at p.v, supra.


                                                    5
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 12 of 34



          ICE investigatory reports are known as Reports of Investigation (ROIs). See, e.g., 2d

JSR at 5.

                                             ARGUMENT

          The contested withholdings of DHS, CBP, ICE, TSA, and OIG under Exemptions 3, 5, 6

and 7(C), and 7(E) are discussed on an exemption-by-exemption basis below. All of those

withholdings are proper.

I.        THE WITHHOLDINGS OF TSA UNDER EXEMPTION 3 ARE PROPER.

          “Exemption 3 provides that an agency may withhold information ‘specifically exempted

by statute’” when “the statute in question ‘requires that the matters be withheld from the public

in such a manner as to leave no discretion on the issue; or . . . establishes particular criteria for

withholding or refers to particular types of matters to be withheld.’” DiBacco, 926 F.3d at 834

(quoting 5 U.S.C. § 552(b)(3)). Exemption 3 “thereby incorporat[es] the protections of other

shield statutes.” ACLU v. Dep’t of Def., 628 F.3d 612, 617-18 (D.C. Cir. 2011). “To invoke

Exemption 3, the government ‘need only show . . . that the withheld material falls within’ a

statute meeting the exemption’s conditions.” DiBacco, 926 F.3d at 835 (quoting Larson v. Dep’t

of State, 565 F.3d 856, 865 (D.C. Cir. 2009)). Exemption 3 thus “‘differs from other FOIA

exemptions’ because ‘its applicability depends less on the detailed factual contents of specific

documents’” than other exemptions. Id. (quoting Morley v. CIA, 508 F.3d 1108, 1126 (D.C. Cir.

2007)).

          “49 U.S.C. § 114(r) creates . . . a specific, statutory exemption to disclosure” of the type

contemplated by Exemption 3. Sai v. TSA, 315 F. Supp. 3d 218, 250 (D.D.C. 2018). Section

114(r) provides, “notwithstanding FOIA,” that TSA “‘shall prescribe regulations prohibiting the

disclosure of information obtained or developed in carrying out security under authority of



                                                    6
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 13 of 34



[certain enumerated statutes] if [TSA] decides that disclosing the information would . . . be

detrimental to the security of transportation.’” Id. “The courts that have examined § 114(r) in

the context of FOIA have unanimously concluded that the statute qualifies as a statute

prohibiting disclosure under . . . [E]xemption 3.” Davis v. DHS, 2013 WL 3288418, at *11

(E.D.N.Y. June 27, 2013) (collecting cases).

       The “implementing regulations” for § 114(r) “specify a number of categories of

information and records constituting [Sensitive Security Information (SSI)].” Sai, 315 F. Supp.

3d at 251. One of those categories consists of “[i]nformation and sources of information used by

a passenger or property screening program or system, including an automated screening system.”

49 C.F.R. § 1520.5(b)(9)(ii). “Those permitted access to SSI” are prohibited by the

implementing regulations “from disclosing ‘or otherwise provid[ing] access to[] SSI’ to anyone

other than authorized recipients with a ‘need to know.’” Sai, 315 F. Supp. 3d at 251 (quoting 49

C.F.R. § 1520.9(a)(2)). “[T]he federal courts of appeals have exclusive jurisdiction to review the

orders of certain federal agencies, including [TSA].” Mokdad v. Lynch, 804 F.3d 807, 809 (6th

Cir. 2015). “Judicial review of TSA’s determination that particular material is nondisclosable

[SSI]” thus “is available “exclusively in federal circuit courts.” Elec. Privacy Info. Ctr. v. DHS,

928 F. Supp. 2d 139, 146 (D.D.C. 2013).

       TSA has relied in this action on Exemption 3, 49 U.S.C. § 114(r), and the implementing

regulations to withhold certain information from certain “Redress Case Forms.” Decl. of

Douglas E. Blair (Dec. 19, 2019) (Blair Decl.), Ex. E hereto, ¶¶ 8, 10; see Miller Decl., Ex. A.

This information consists of “information that would reveal an individual’s status vis-à-vis the

No Fly List and Selectee List (i.e., whether the individual is on or off either list).” Blair Decl.

¶ 10. This information is SSI because it is information “‘used by a passenger or property



                                                  7
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 14 of 34



screening program or system, including an automated screening system.’” Id. (quoting 49 C.F.R.

§ 1520.5(b)(9)(ii)). This information is therefore information that cannot be disclosed to anyone

other than an “authorized recipient[] with ‘a need to know.’” See Sai, 315 F. Supp. 3d at 251

(quoting 49 C.F.R. § 1520.9(a)(2)). Disclosure of this information would be “detrimental to the

security of transportation,” Blair Decl. ¶ 9, even assuming, arguendo, that its disclosure were

permissible, because “information available to anyone [under FOIA] is information available to

everyone.” Nat’l Ass’n of Retired Fed. Emps. v. Horner, 879 F.2d 873, 875 (D.C. Cir. 1989).

Disclosure of the information thus “could enable terrorists to evade or circumvent transportation

security screening procedures . . . [and] enable those planning an attack on an aircraft to identify

operatives who have or have not previously been identified as a threat.” Blair Decl. ¶ 11.

       Numerous courts have upheld the reliance of TSA on Exemption 3, 49 U.S.C. § 114(r),

and the implementing regulations to withhold information revealing whether an individual is on

a watch list or to provide Glomar responses with respect to such information. E.g., Eleiwa v.

TSA, 2016 WL 7497584, at *6-7 (W.D. Tenn. July 19, 2016); Davis, 2013 WL 3288418, at *11;

Skurow v. DHS, 892 F. Supp. 2d 319, 331-32 (D.D.C. 2012). The reliance of TSA on Exemption

3, 49 U.S.C. § 114(r), and the implementing regulations to withhold such information likewise

should be upheld here.

II.    THE WITHHOLDINGS OF DHS, CBP, AND ICE UNDER EXEMPTION 5 ARE
       PROPER.

       “Exemption 5 protects from disclosure ‘inter-agency or inter-agency memorandums or

letters that would not be available by law to a party other than agency in litigation with the

agency.’” Dep’t of the Interior v. Klamath Water Users Prot. Ass’n, 532 U.S. 1, 8 (2001)

(quoting 5 U.S.C. § 552(b)(5)). Exemption 5 provides that protection by “‘incorporat[ing],”

subject to certain limitations, “‘the traditional privileges that the Government could assert in civil

                                                  8
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 15 of 34



litigation against a private litigant’” and “exclud[ing] . . . from FOIA’s reach” material covered

by those privileges. Loving v. Dep’t of Def., 550 F.3d 32, 37 (D.C. Cir. 2008) (quoting Baker &

Hostetler LLP v. Dep’t of Commerce, 473 F.3d 312, 321 (D.C. Cir. 2006)); see Crisman v. Dep’t

of Justice, 2019 WL 1330587, at *2 (D.D.C. Mar. 25, 2019) (noting the amendment of

Exemption 5 to provide that “‘the deliberative process privilege shall [no longer] apply to

records created 25 years or more before the date on which the records were requested’”).

       Three of the “‘traditional privileges’” that Exemption 5 “‘incorporates’” are the

deliberative process privilege, the attorney-client privilege, and the work product privilege.

Loving, 550 F.3d at 37 (quoting Baker & Hostetler, 473 F.3d at 321). “The deliberative process

privilege rests on the obvious realization that officials will not communicate candidly among

themselves if each remark is a potential item of discovery and front page news.” Klamath Water

Users, 532 U.S. at 8-9. “For the deliberative process privilege to apply, the [withheld] material

must be ‘predecisional’ and ‘deliberative.’” Loving, 550 F.3d at 38 (quoting In re Sealed Case,

121 F.3d 729, 737 (D.C. Cir. 1997)). Material is “predecisional” if it was “‘generated before the

adoption of an agency policy’” and “deliberative” if it “‘reflect[s] the give-and-take of the

consultative process.’” Assassination Archives & Research Ctr. v. CIA, 781 F. App’x 11, 13

(D.C. Cir. 2019) (quoting Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 866 (D.C.

Cir. 1980)). Drafts of records are covered by the deliberative process privilege “when they

reflect the deliberative back-and-forth of ‘the ideas and theories which go into the making of the

law and not the law itself.” Ctr. for Biol. Diversity v. EPA, 369 F. Supp. 3d 1, 25 (D.D.C. 2019)

(quoting Arthur Andersen & Co. v. IRS, 679 F.2d 254, 258 (D.C. Cir. 1982)).

       “The attorney-client privilege protects confidential communications made between

clients and their attorneys when the communications are for the purpose of securing legal advice



                                                 9
          Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 16 of 34



or services.” In re Lindsey, 158 F.3d 1263, 1267 (D.C. Cir. 1998). The privilege is “‘founded

upon the necessity, in the interest and administration of justice, of the aid of persons having

knowledge of the law and skilled in its practice, which assistance can only be safely and readily

availed of when free from the consequences or the apprehension of disclosure.’” Upjohn Co. v.

United States, 449 U.S. 383, 389 (1981) (quoting Hunt v. Blackburn, 128 U.S. 464, 470 (1888)).

“[The] purpose [of the privilege] is to encourage full and frank communication between

attorneys and their clients and thereby promote broader public interests in the observance of law

and administration of justice.” Id.

          “The work product privilege protects written materials lawyers prepare in anticipation of

litigation.” In re Sealed Case, 146 F.3d 881, 884 (D.C. Cir. 1998). “[C]odifie[d]” in Fed. R.

Civ. P. 26(b)(3), Upjohn, 449 U.S. at 398, the privilege “protects the adversary process” by

“ensuring that lawyers can prepare for litigation without fear that opponents may obtain their

private notes, memoranda, correspondence, and other written materials.” Sealed Case, 146 F.3d

at 884.

          CBP has relied on Exemption 5 and the deliberative process privilege to withhold three

categories of material. Howard Decl. ¶ 10 & Att. at 1, 23, 30. The first category consists of

information withheld from “routing forms used to track the internal review by agency personnel

of proposed agency policies, memoranda, and correspondence.” Id., Att. A at 1. This

information includes “information regarding which offices or personnel were or were not

consulted, markings denoting clearance or objection to a draft proposal, and internal

categorization of the draft proposal.” Id. The information is covered by the deliberative process

privilege because its disclosure would reveal “deliberative, pre-decisional information regarding

the agency decision-making process.” Id.



                                                  10
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 17 of 34



       The second category of material that CBP has withheld under Exemption 5 consists of

information withheld from “[r]ecords obtained, compiled, or created by [CRCL] in relation to

their review of CBP law enforcement activities, including activities relating to border searches of

electronic devices” and also of “[n]on-finals drafts of agency policies, memoranda,

communications, or other records.” Howard Decl., Att. at 23-24. This material includes

“descriptions of the status of an ongoing review of agency activities, questions considered in

conducting a review of agency activities, descriptions of materials deemed relevant to evaluating

agency activities, and communications among agency leadership and policy advisers containing

recommendations, evaluations or comment regarding proposed agency actions.” Id., Att. at 23.

The material is covered by the deliberative process privilege because its disclosure would reveal

“the pre-decisional status of an internal review or investigation and the methods utilized to

conduct such review or investigation” and otherwise would reveal “deliberate, pre-decisional

information regarding the agency decision-making process.” Id., Att. at 23; see id., Att. at 24.

       The third category of material that CBP has withheld under Exemption 5 consists of a

“[d]raft of a technical user guide for the creation and management of records documenting

electronic device searches.” Howard Decl., Att. at 30. This material is covered by the

deliberative process privilege because its disclosure which would reveal “deliberative, pre-

decisional information regarding the agency decision-making process.” Id.

       ICE has relied on Exemption 5, the deliberative process privilege, the attorney-client

privilege, and the work product privileges to withhold, in full, certain “documents titled

‘Computer Border Search Discussion Topics.’” Decl. of Toni Fuentes (Jan. 16, 2020) (Fuentes

Decl.), Ex. F hereto, ¶ 26; see id. ¶¶ 28-30. These documents “were prepared by DHS and its

components’ legal staff to facilitate discussion between DHS and [the] Department of Justice



                                                11
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 18 of 34



(DOJ) in developing litigation strategies for ongoing and anticipated litigations pertaining to

DHS’ border search authority.” Id. ¶ 26. These documents are covered by the deliberative

process privilege because they “contain[] discussions between ICE, USCG, DHS, and CBP

conversing about DHS’s border search authority and how to respond to DOJ’s questions.” Id.

¶ 27. These documents are also covered by the attorney-client privilege because they contain

“confidential communications between attorneys and their client(s) related to a legal matter for

which the client sought professional legal advice . . . here, responses to questions posed by DOJ

to DHS and its components (including ICE, CBP, DHS, and USCG) in regard to DHS’ border

search authorities.” Id. ¶ 28. These documents are covered further by the work product privilege

because they were “created by agency counsel in anticipation of and in preparation for ongoing

and future litigation, specifically, challenges raised to DHS’s border search authority” and

“contain questions and responses prepared for the specific purpose of informing the development

of the agencies’ litigation strategy.” Id. ¶ 30.

       DHS has relied on Exemption 5, the deliberative process privilege, the attorney-client

privilege, and the work product privilege to make withholdings from approximately 30 records

or groups of records. Holzer Decl., Ex. A at 7-24, 29-32. One of the groups of records from

which DHS has made withholdings consists of “internal email communications and draft

spreadsheets . . . generated during discussions between CRCL and CBP regarding the possibility

of developing an agreed upon methodology for sampling data relative to border searches of

electronic devices to determine whether civil rights or civil liberties concerns might exist.” Id.,

Ex. A at 7. These communications are covered by the deliberative process privilege because

they were “antecedent to any final decision on how best to sample the data and a determination




                                                   12
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 19 of 34



that civil rights/civil liberties concerns might indeed exist” and “reflect the give-and-take

between CRCL and CBP that occurred during the deliberative process.” Id., Ex. A at 7-8.

       A second group of records from which DHS has made withholdings under Exemption 5

consists of “email communications and drafts generated by CRCL personnel during the process

of preparing” a CRCL publication, Civil Rights/Civil Liberties Impact Assessment: Border

Searches of Electronic Devices. Holzer Decl., Ex. A at 9. These communications are covered

by the deliberative process privilege because they predate the release to the public of the final

version of the above assessment; were “prepared by CRCL staff and circulated within DHS”;

“reflect the give-and-take of the editorial process and contain the thoughts, recommendations,

proposed courses of action, and opinions that CRCL employees believed the CRCL Officer

should take into consideration about legal and policy matters concerning border searches of

electronic devices”; and “reflect the exercise in judgment of CRCL personnel as to the relevance

and importance of those facts, issues, and advice that should be included or excised from the

final assessment.” Id.

       A third group of records from which DHS has made withholdings under Exemption 5

consists of

       internal email communications between attorneys with the DHS Office of the
       General Counsel (OGC) and the CBP Office of Chief Counsel (OCC) . . .
       generated during the deliberative and consultative process of drafting a
       memorandum containing recommendations and legal advice to the DHS Secretary
       on the topic of border searches of electronic devices.

Holzer Decl., Ex. A at 8. These communications are covered by the deliberative process

privilege because “the communications were antecedent to the drafting of a final memorandum

or final agency decision” and “contain the opinions, conclusions, and recommendations of

agency personnel subordinate to the Secretary and reflect the give-and-take that occurred



                                                 13
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 20 of 34



between the counselors as they discussed and weighed the merits of various positions.” Id.

These communications are also covered by the attorney-client privilege because they “contain

information obtained by agency counsel from their clients while securing legal advice or

services.” Id. These communications are covered further by the work product privilege because

they were “created not only with the intention of providing legal advice to the Secretary, but they

were created by agency counsel in anticipation of and in preparation for ongoing and future

litigation involving the search of electronic devices at the border.” Id. at 8-9.

       The other withholdings of DHS under Exemption 5 are proper for reasons similar to the

reasons set forth above. See Holzer Decl., Ex. A at 9-24, 29-32. All of those withholdings

should therefore be upheld.

III.   THE WITHHOLDINGS OF DHS, CBP, ICE, AND OIG UNDER EXEMPTIONS 6
       AND 7(C) ARE PROPER.

       All of the withholdings of DHS, CBP, ICE, and OIG under Exemption 6 are also

withholdings under Exemption 7(C). Howard Decl. ¶ 24; Fuentes Decl. ¶ 34; Decl. of Drew

Lavine (Jan. 13, 2020) (Lavine Decl.), Ex. G hereto, ¶ 7; see, e.g., Holzer Decl. Ex. A at 7.

Exemptions 6 and 7(C) “both . . . protect against unwarranted invasions of personal privacy,”

FBI v. Abramson, 456 U.S. 615, 618 (1982), but “Exemption 6 . . . provides that FOIA’s

disclosure requirements do not apply to ‘personnel and medical files and similar files the

disclosure of which would constitute a clearly unwarranted invasion of personal privacy,’” Dep’t

of Def. v. Fed. Labor Rel. Auth., 510 U.S. 487, 494-95 (1994) (quoting 5 U.S.C. § 552(b)(6)),

while “Exemption 7(C) excuses from disclosure ‘records or information compiled for law

enforcement purposes’ if their production ‘could reasonably be expected to constitute an

unwarranted invasion of personal privacy.’” NARA v. Favish, 541 U.S. 157, 160 (2004) (quoting

5 U.S.C. § 552(b)(7)(C)).

                                                 14
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 21 of 34



       “[C]ourts ‘focus . . . on Exemption 7(C)’” where, as here, “information is claimed to be

exempt under both provisions,” because Exemption 7(C) “‘provides broader privacy protection

than Exemption 6 and thus establishes a lower bar for withholding material.’” Citizens for Resp.

& Ethics in Wash. (CREW) v. Dep’t of Justice, 854 F.3d 675, 681 (D.C. Cir. 2017) (quoting

CREW v. Dep’t of Justice, 746 F.3d 1082, 1091 n.2 (D.C. Cir. 2014)). This memorandum

focuses accordingly on the withholdings of DHS, CBP, ICE, and OIG under Exemption 7(C), but

does so without prejudice to the withholdings of DHS, CBP, ICE, and OIG under Exemption 6.

       Judicial review of withholdings under Exemption 7(C), or withholdings under any of the

other subdivisions of Exemption 7, “requires a two-part inquiry.” Abramson, 456 U.S. at 622.

“First, a requested document must be shown to have been an investigatory record ‘compiled for

law enforcement purposes.’” Id. “If so, the agency must demonstrate that release of the material

would have one of the six results specified in the Act.” Id. The withholdings of DHS, CBP,

ICE, and OIG under Exemption 7(C) withstand both parts of this “two-part inquiry,” see id.,

because the withholdings are withholdings from records compiled for law enforcement purposes

and because disclosure of the withholdings could reasonably be expected to constitute an

unwarranted invasion of personal privacy.

       A.      THE WITHHOLDINGS OF DHS, CBP, ICE, AND OIG UNDER EXEMPTION 7(C)
               ARE WITHHOLDINGS FROM INVESTIGATORY RECORDS COMPILED FOR LAW
               ENFORCEMENT PURPOSES.

       An agency must establish “‘a rational nexus between [an] investigation and one of [its]

law enforcement duties,’ and ‘a connection between an individual or incident and a . . . violation

of federal law’” for its records “[t]o qualify as law-enforcement records.” Bartko v. Dep’t of

Justice, 898 F.3d 51, 64 (D.C. Cir. 2018) (quoting Ctr. for Nat’l Sec. Studies v. Dep’t of Justice,

331 F.3d 918, 926 (D.C. Cir. 2003)) (formatting modified). “[T]he withholding agency need not



                                                15
        Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 22 of 34



have statutory law enforcement functions,” however, because “[t]he term ‘law enforcement’ in

Exemption 7 refers to the act of enforcing the law, both civil and criminal.” Pub. Emps. for

Envtl. Resp. (PEER) v. U.S. Section, 740 F.3d 195, 203 (D.C. Cir. 2014) (Kavanaugh, J.). A

record therefore qualifies as a law-enforcement record for purposes of Exemption 7, even if the

record was “collected for routinized oversight,” Humane Soc’y Int’l v. Fish & Wildlife Serv., 394

F. Supp. 3d 67, 75 (D.D.C. 2019), so long as the record was “created, gathered, or used by an

agency for law enforcement purposes at some time before the agency invoke[d] the exemption.”

PEER, 740 F.3d at 203.

        Plaintiff has stated that it “[does] not intend to argue that the records from which

withholdings under Exemption 7 [have] been made ‘were not compiled for law enforcement

purposes’ except in the case of ‘CRCL documents.’” 15th JSR at 2. The CRCL records from

which withholdings under Exemption 7(C) have been made in this action consist of records

“created and used . . . by CRCL to investigate and resolve civil rights and civil liberties

complaints filed by the public regarding [DHS] policies or activities, or actions taken by [DHS]

personnel.” Holzer Decl. ¶ 41. Those records are records “created, gathered, or used by [CRCL]

for law enforcement purposes,” see PEER, 740 F.3d at 203, because “investigating and resolving

civil rights and civil liberties complaints filed by the public” is one of the tasks for which CRCL

is responsible. Holzer Decl. ¶ 10(c). The records thus qualify as records from which

withholdings under Exemption 7(C) may be made.6




6
  “[T]he protection of Exemption 6,” unlike that of Exemption 7(C), “is not determined merely by the nature of the
file in which the requested information is contained.” Dep’t of State v. Wash. Post Co., 456 U.S. 595, 601 (1982).
Exemptions 6 and 7(C) otherwise function similarly. See Dep’t of Def., 510 U.S. at 495-97 (applying to
withholdings under Exemption 6 a balancing process similar to that under Exemption 7(C)). All of the withholdings
of DHS, CBP, ICE, and OIG under Exemption 7(C), including the withholdings from the CRCL records, are proper
for the reasons set forth below. The same withholdings are proper under Exemption 6 for the same reasons.


                                                       16
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 23 of 34



       B.      DISCLOSURE OF THE WITHHOLDINGS OF DHS, CBP, ICE, AND OIG UNDER
               EXEMPTION 7(C) COULD REASONABLY BE EXPECTED TO CONSTITUTE AN
               UNWARRANTED INVASION OF PERSONAL PRIVACY.

       Determining whether the disclosure of material withheld under Exemption 7(C) could

reasonably be expected to constitute an unwarranted invasion of personal privacy is a two-step

process. See Favish, 541 U.S. at 171. The court must determine as a threshold matter whether

anyone possesses a “personal privacy interest” in the withheld material. Id. at 165. The court

then must “balance [any such] privacy interest against the public interest in disclosure.” Id. at

171.

       All of the subjects of the withholdings of DHS, CBP, ICE, and OIG under Exemption

7(C) possess a personal privacy interest in nondisclosure of the withheld material. That interest

is not overcome by any public interest in disclosure. The withholdings should therefore be

upheld because their disclosure could reasonably be expected to constitute an unwarranted

invasion of personal privacy.

               1.      All of the Subjects of the Withholdings of DHS, CBP, ICE, and OIG
                       under Exemption 7(C) Possess a Personal Privacy Interest in
                       Nondisclosure of the Withheld Material.

       Courts applying Exemption 7(C) have held that “‘disclosure of the identities of private

citizens mentioned in law enforcement files constitutes an unwarranted invasion of privacy.’”

CREW, 746 F.3d at 1094 (quoting Nation Magazine v. Customs Serv., 71 F.3d 885, 896 (D.C.

Cir. 1995)). Courts have also held that “government officials have a legitimate interest in

preserving the secrecy of matters that conceivably could subject them to annoyance or

harassment in either their official or private lives.” Baez v. Dep’t of Justice, 647 F.2d 1328, 1339

(D.C. Cir. 1980).




                                                17
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 24 of 34



       All of the subjects of the withholdings of DHS, CBP, ICE, and OIG under Exemption

7(C) possess a personal privacy interest in nondisclosure of the withheld material because all of

the subjects consist either of “‘private citizens mentioned in law enforcement files,’” see CREW,

746 F.3d at 1094 (quoting Nation Magazine, 71 F.3d at 896), or “government officials.” See

Baez, 647 F.2d at 1339. Examples of the material withheld by DHS under Exemption 7(C) thus

include “the names, signatures, email and physical addresses, and facsimile and telephone

numbers of government employees and private citizens.” Holzer Decl., Ex. A at 7. The material

withheld by CBP under Exemption 7(C) consists in similar fashion of

       (1) personally identifiable information of government employees, including
       information that could identify CBP personnel involved in law enforcement
       functions; (2) information regarding the subjects of records; and (3) information
       regarding individuals mentioned in records (e.g., co-travelers or other individuals
       identified or mentioned by the subject of a record).

Howard Decl. ¶ 25. The material withheld by ICE under Exemption 7(C) consists likewise of

“[personally identifiable information] of third parties, including aliens, family members of aliens,

witnesses, passenger names, potential witnesses, and attorneys, such as, signatures, and initials”

and “the names, phone numbers, e-mail addresses, addresses, initials, and signatures of Federal

law enforcement officers and other government employees and administrative personnel” but

does not include “the names of senior ICE leadership, and public facing employees, such as

Headquarters senior management officials.” Fuentes Decl. ¶¶ 34, 39. The material withheld by

OIG under Exemption 7(C) consists in the same way of “the name and title of an investigative

subject, the names of private persons, the names of lower-level OIG investigators, the name of

investigative witnesses, and handwritten sworn statements of investigative witnesses. Lavine

Decl. ¶ 7.




                                                18
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 25 of 34



               2.      The Personal Privacy Interest in Nondisclosure Possessed by the
                       Subjects of the Withholdings of DHS, CBP, ICE, and OIG under
                       Exemption 7(C) Is Not Overcome by Any Public Interest in
                       Disclosure.

       “‘[T]he only relevant public interest in the FOIA balancing analysis [is] the extent to

which disclosure of the information sought would she[d] light on an agency’s performance of its

statutory duties or otherwise let citizens know what their government is up to.’” CREW, 746

F.3d at 1093 (quoting Dep’t of Def., 510 U.S. at 497). Disclosure of the withholdings of DHS,

CBP, ICE, and OIG under Exemption 7(C) would do neither of these things. Disclosure, to the

contrary, would do nothing more than reveal the identities of certain personnel who have

conducted searches of individuals’ electronic devices at the nation’s borders; the identities of

certain individuals whose electronic devices have been searched; and the identities of certain

third parties associated with those individuals. See, e.g., Holzer Decl., Ex. A at 7; see also

Howard Decl. ¶ 25; Fuentes Decl. ¶ 34; Lavine Decl. ¶ 7. “‘[T]he public interest in learning the

names of . . . lower-echelon employees is small,’” however, Sai, 315 F. Supp. 3d at 262 (quoting

Elec. Privacy Info. Ctr. v. DHS, 384 F. Supp. 2d 100, 117 (D.D.C. 2005)), and the courts have

“adopted a categorical rule permitting an agency to withhold information identifying private

citizens mentioned in law enforcement records, unless disclosure is ‘necessary in order to

confirm or refute compelling evidence that the agency is engaged in illegal activity.’” Schrecker

v. Dep’t of Justice, 349 F.3d 657, 661 (D.C Cir. 2003) (quoting SafeCard Servs., Inc. v. SEC, 926

F.2d 1197, 1206 (D.C. Cir. 1991)). No such evidence exists here.

       Numerous courts have upheld withholdings under Exemption 7(C) similar to those that

DHS, CBP, ICE, and OIG have made in this action. E.g., Rojas-Vega, 302 F. Supp. 3d at 310

(authorizing ICE to rely on Exemption 7(C) to withhold “the names of and identifying

information about third parties appearing in the responsive EARM case summaries”); Canning v.

                                                 19
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 26 of 34



Dep’t of Justice, 2017 WL 2438765, at *9 (D.D.C. June 5, 2017) (authorizing CBP to rely on

Exemption 7(C) to withhold the “signature of a government employee”); Etessami v. CBP, 2017

WL 2869422, at *3 (D.D.C. May 19, 2017) (authorizing CBP to rely on Exemption 7(C) to

withhold “names of government employees, the terminal identification numbers of TECS users

who have conducted searches on TECS, and identifying information of ‘third party

individuals’”); Parker v. ICE, 238 F. Supp. 3d 89, 100 (D.D.C. 2017) (authorizing ICE to rely on

Exemption 7(C) to withhold “names, initials, signatures, and phone numbers of ICE employees

and third party individuals”). The withholdings of DHS, CBP, ICE, and OIG under Exemption

7(C) should be upheld here as well.

IV.    THE WITHHOLDINGS OF DHS, CBP, AND ICE UNDER EXEMPTION 7(E)
       ARE PROPER.

       Exemption 7(E) “cover[s] law enforcement records whose production ‘would disclose

techniques and procedures for law enforcement investigations or prosecutions, or would disclose

guidelines for law enforcement investigations or prosecutions if such disclosure could reasonably

be expected to risk circumvention of the law.’” Milner v. Dep’t of the Navy, 562 U.S. 562, 574

(2011) (quoting 5 U.S.C. § 552(b)(7)(E)). “[The] requirement [of Exemption 7(E)] that

disclosure risk circumvention of the law ‘sets a relatively low bar for the agency.’” PEER, 740

F.3d at 205 (quoting Blackwell v. FBI, 646 F.3d 37, 42 (D.C. Cir. 2011)). “To clear that

relatively low bar, an agency must demonstrate only that the release of [the withheld material]

might increase the risk ‘that a law will be violated or that past violators will escape legal

consequences.’” Id. (quoting Mayer Brown LLP v. IRS, 562 F.3d 1190, 1193 (D.C. Cir. 2009)).

       Clearance of the “relatively low bar” is facilitated, moreover, by the fact that Exemption

7(E) has been held to “afford[] categorical protection . . . to material that would compromise law

enforcement by revealing information about investigatory techniques that are not widely known

                                                 20
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 27 of 34



to the general public.” Pinson v. Dep’t of Justice, 243 F. Supp. 3d 74, 80 (D.D.C. 2017).

Clearance of the “relatively low bar” is also facilitated by the fact that computer-related material

has been held by numerous courts to come within the purview of Exemption 7(E). E.g., Rojas-

Vega, 302 F. Supp. 3d at 310 (upholding ICE’s use of Exemption 7(E) to withhold “internal

URLs, case numbers, case categories, subject identification numbers, case identification

numbers, and internal identifying codes and departure statutes”); Etessami, 2017 WL 2869422,

at *3 (upholding CBP’s use of Exemption 7(E) to withhold “computer screen transaction codes,

computer program transaction codes, computer function codes, and information that would

reveal the results of specific law enforcement database queries”); Parker, 238 F. Supp. 3d at 101

(upholding ICE’s use of Exemption 7(E) to withhold “sensitive database and event codes,

identification numbers, law enforcement system URLs, internal website links, record

identification numbers, event numbers . . . status codes, internal agency codes, case numbers,

program codes, and system codes”).

       As with Exemption 7(C), judicial review of withholdings under Exemption 7(E) is “a

two-part inquiry.” See Abramson, 456 U.S. at 622. The withholdings of DHS, CBP, and ICE

under Exemption 7(E) withstand that inquiry because the withholdings were made from

investigatory records compiled for law enforcement purposes and because disclosure of the

withholdings could reasonably be expected to risk circumvention of the law.

       A.      THE WITHHOLDINGS OF DHS, CBP, AND ICE UNDER EXEMPTION 7(E) WERE
               MADE FROM INVESTIGATORY RECORDS COMPILED FOR LAW ENFORCEMENT
               PURPOSES.

       Plaintiff has stated, as noted above, that it “[does] not intend to argue that the records

from which withholdings under Exemption 7 [have] been made ‘were not compiled for law

enforcement purposes’ except in the case of ‘CRCL documents.’” 15th JSR at 2. As is the case



                                                 21
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 28 of 34



with the withholdings from CRCL records that have been made in this action under Exemption

7(C), the withholdings that have been made from such records under Exemption 7(E) have been

made from records “created and used . . . by CRCL to investigate and resolve civil rights and

civil liberties complaints filed by the public regarding [DHS] policies or activities, or actions

taken by [DHS] personnel.” Holzer Decl. ¶ 41. Those records are investigatory records

compiled for law enforcement purposes for the reasons set forth above.

       B.      DISCLOSURE OF THE WITHHOLDINGS OF DHS, CBP, AND ICE UNDER
               EXEMPTION 7(E) COULD REASONABLY BE EXPECTED TO RISK
               CIRCUMVENTION OF THE LAW.

       The material that CBP has withheld under Exemption 7(E) falls into four categories.

Howard Decl. ¶ 33. The first category consists of “information that would reveal the subjects of

specific law enforcement interest.” Id. ¶ 34. This information appears in “TECS and other

records containing remarks and analysis specific to particular individuals,” id., and includes

“information regarding border inspections; the identification of law enforcement agencies and

officers involved, contact information, and respective roles; and actions to be taken by law

enforcement officers.” Id. Disclosure of this information could reasonably be expected to risk

circumvention of the law because disclosure would place

       [certain] law enforcement techniques and strategies in the public domain, in the
       possession of the specific individuals whose records are at issue, and at the
       disposal of other similarly situated individuals; educating them as to the
       investigative techniques used and thereby assisting them to devise methods to
       evade detection and apprehension; and, ultimately, impairing the effectiveness of
       those law enforcement techniques.

Id.

       The second category of material that CBP has withheld under Exemption 7(E) consists of

“information regarding specific law enforcement techniques and operational vulnerabilities.”

Howard Decl. ¶ 35. This information includes “information regarding why a particular law

                                                 22
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 29 of 34



enforcement action (including the border search of an electronic device) was undertaken in any

specific case” and information “reveal[ing] certain interagency techniques through the

integration or referencing of data belonging to third-party agencies or departments.” Id.

Disclosure of this information could reasonably be expected to risk circumvention of the law

because disclosure would “threaten[] efforts to foster open communications across agencies and

cohesive law enforcement and national security efforts” and “compromise the electronic records

system, facilitate improper access to sensitive investigatory and other law enforcement records,

impede effectiveness of law enforcement activities, and endanger agency investigative practices

and techniques.” Id.

       The third category of material that CBP has withheld under Exemption 7(E) consists of

information in TECS records that would reveal “in the aggregate . . . trends and/or specific law

enforcement capabilities and techniques employed in particular operational locations, which can

reveal the likelihood of CBP utilizing certain inspection techniques in specific operational

locations.” See Howard Decl. ¶ 36. This information includes remarks, “date stamps, locations

where specific law enforcement actions took place, internal IP addresses, contact information

and communication methods, instructions on handling inspections of travelers, and similar

information that reveals the procedures and techniques used by law enforcement.” Id. “[A] few

factors used by CBP officers to conduct border inspections are in the public domain in court

opinions or other contexts,” id. ¶ 37, and “some . . . data may appear innocuous taken in

isolation.” Id. ¶ 36. Disclosure of this information could reasonably be expected, nonetheless, to

risk circumvention of the law because “the TECS format itself reveals more about the techniques

that CBP officers use to conduct border inspections and assess risk than the information that can




                                                23
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 30 of 34



be gleaned from publically available information,” id. ¶ 37, and because the information is

information that

        can place investigative activities in a precise context, pinpoint key players and
        events, identify critical tools and resources, and reveal the extent and shortfalls of
        law enforcement’s knowledge of criminal or terrorist endeavors and/or
        immigration violations. Moreover, such information creates a basis for
        comparison of the handling of different inspections, which could reveal the nature
        and extent of the government’s law enforcement interest in particular situations.
        Because this information can be used to clarify or predict a CBP officer’s
        behavior in specific circumstances, the risk of circumvention of enforcement
        efforts or harm to officers or informants is significant.

Id. ¶ 36.

        The fourth category of material that CBP has withheld under Exemption 7(E) consists of

“computer codes and other information that can expose CBP computer systems to a risk of

unauthorized access or navigation.” Howard Decl. ¶ 38. Disclosure of this material could

reasonably be expected to risk circumvention of the law because “[p]rotecting and maintaining

the integrity of CBP computer systems is imperative to CBP’s ability to effectively and

efficiently meet its mission to prevent terrorists, their weapons, and other dangerous items from

entering the United States” and because disclosure could subject CBP’s computer systems to the

“potential risk of threat or compromise.” See id.

        The material that DHS has withheld under Exemption 7(E) falls into four categories.

Holzer Decl., Ex. A at 21-22, 36-37. All of this material appears in records related to Civil

Rights/Civil Liberties Impact Assessment: Border Searches of Electronic Devices, the CRCL

publication referred to above, or in records documenting inspections and law enforcement

activities. See id., Ex. A at 20, 36. The first category of material that DHS has withheld includes

         unique record numbers/codes, descriptions of the nature of the law enforcement
        interest in an individual, descriptions of the particular inspection techniques
        utilized, identification of specialized law enforcement units and third-party
        agencies, descriptions of the circumstances in which CBP may coordinate

                                                 24
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 31 of 34



       inspections with specialized law enforcement units and third-party agencies,
       descriptions of pertinent information uncovered during the course of an
       inspection, criteria for utilizing particular inspection methods, information
       regarding law enforcement alerts or lookouts, information regarding available law
       enforcement capabilities or techniques, descriptions of the handling, maintenance
       and storage of law enforcement or national security information obtained from a
       border inspection, and descriptions of the law enforcement records consulted or
       created as part of certain inspections.

Id., Ex. A at 21, 36. Disclosure of this material, “either standing alone or [when] combined with

other available information,” could reasonably be expected to risk circumvention of the law by

“revealing non-public law enforcement techniques, capabilities or vulnerabilities, the

circumstances in which such techniques, capabilities, or vulnerabilities may be encountered

and/or the nature of the law enforcement interest in particular circumstances.” Id.

       The second category of material that DHS has withheld under Exemption 7(E) includes

“port locations/codes, reason for search, and descriptions of the particular inspection techniques

utilized.” Holzer Decl., Ex. A at 21, 37. Disclosure of this material, “when aggregated,” could

reasonably be expected to risk circumvention of the law because disclosure could reveal

        circumstances or locations where certain inspection techniques or types of
       investigations are more common or where certain vulnerabilities exist, allowing
       potential adversaries to deduce the nature of CBP’s law enforcement interest in
       certain inspections, employ countermeasures to conceal harmful or illicit material,
       and/or target locations where they may face a decreased risk of detection (a
       practice known as “port shopping”).

Id. at 21, 36-37.

       The third category of material that DHS has withheld under Exemption 7(E) includes

“unique record numbers, computer systems codes/commands, network addresses and URLs.”

Holzer Decl., Ex. A at 22, 37. Disclosure of this material, “either standing alone or when

combined with other information,” could reasonably be expected to risk circumvention of the




                                                25
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 32 of 34



law because disclosure could “enabl[e] access to and/or manipulation of law enforcement

databases and information.” Id.

       The fourth category of material that DHS has withheld under Exemption 7(E) consists of

“subject-specific information” that includes

       reason for search, the type of search, whether the individual was notified of the
       search, the reason why the individual was or was not notified, information
       regarding the nature of the law enforcement interest in a particular inspection,
       status of the inspection or investigation, information supplied by other
       government agencies, information regarding law enforcement alerts and lookouts,
       and results of the search.

Holzer Decl., Ex. A at 22, 37. Disclosure of this material could reasonably be expected to risk

circumvention of the law because disclosure could “form[] a basis for comparison for the

handling of different inspections, and/or . . . reveal[] the nature of the law enforcement interest in

particular individual(s).” Id.

       The material that ICE has withheld under Exemption 7(E) falls into three categories.

Fuentes Decl. ¶¶ 41-43, 45. The first category consists of

       sections of internal HSI handbooks, including, the sections of “Search and Seizure
       Handbook” headings titled: “Administrative Searches,” “Functional Equivalent of
       the Border,” and “Extended Border” . . . . sections of the “Child Exploitation
       Handbook” headings titled: “Search Warrant,” “Title III Court Order,”
       “Investigative Protocols and Precautions Regarding Wireless Networks,”
       “Guidelines for Searching and Seizing Digital Devices,” and “Judicial
       Responsibility” . . . . [and] sections of the “National Security Investigation
       Handbook” headings titled: “FISA Application in Lone Wolf Situations.”

Id. ¶¶ 41-42. The material in this category “describe[s] type[s] of allowable administrative

searches and when the agents are permitted to conduct searches; [contains] descriptions of type

of circumstances for border nexus to be qualified for equivalent of a border; and [describes]

situations when border searches [may be] conducted away from the actual border” and

“contain[s] information relating to techniques, protocols and guidelines the Special Agents are



                                                 26
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 33 of 34



required to follow in searching for electronic communications.” Id.; see id. ¶ 42 (similarly).

Disclosure of this material could reasonably be expected to risk circumvention of the law

because disclosure could enable lawbreakers “to take proactive steps to counter operational and

investigative actions taken by ICE during enforcement operations.” Id. ¶ 42.

        The second category of material that ICE has withheld under Exemption 7(E) consists of

“HSI’s Investigative Case Management System (ICM) case numbers, ROIs, event codes,

identification numbers, law enforcement system URLs, TECS ID numbers, ICE case numbers,

ROI numbers, TECS ID numbers, software names, sensitive CBP form numbers, and other law

enforcement agencies’ case numbers such as the FBI.” Fuentes Decl. ¶ 43. Disclosure of this

material could reasonably be expected to risk circumvention of the law because disclosure

        could reasonably be expected to allow a person to breach into sensitive law
        enforcement systems. This information, used for the purpose of indexing, storing,
        locating, and retrieving law enforcement sensitive information is not commonly
        known and could also be used to decipher the meaning of codes, navigate within
        the law enforcement system, and compromise the integrity of the data either by
        allowing for the deletion or alteration of information. This potential to
        circumvent detection and manipulate law enforcement sensitive information could
        place law enforcement officers and the public at risk. In addition, release of this
        information could reveal techniques and/or procedures for law enforcement
        investigations or prosecutions and/or disclose guidelines for law enforcement
        investigations or prosecutions. Disclosure of these techniques and guidelines
        could permit those seeking to violate or circumvent the law to take proactive steps
        to counter operational and investigative actions taken by ICE during enforcement
        operations.

Id. ¶ 44.

        The third category of material that ICE has withheld under Exemption 7(E) consists of

        law enforcement sensitive database and computer program names/techniques used
        to search electronic devices such as cameras, computers, cell phones, and any
        other electronic devices capable of storing data, techniques/software programs
        used to extract data from these electronic devices, names of companies under
        investigation, request[s] for assistance from foreign government in investigations,
        techniques used to provide that assistance/information, common techniques used
        by smugglers, and methods used by the agents in identifying such techniques.

                                                27
       Case 1:17-cv-00548-TSC Document 46-1 Filed 01/31/20 Page 34 of 34




Fuentes Decl. ¶ 45. Disclosure of this material could reasonably be expected to risk

circumvention of the law because “[m]ethods used by agents in utilizing these computer software

programs to extract information from these devices and providing investigative assistance to

foreign government[s], requires a level of consideration that constitute[s] law enforcement

techniques, procedures, and guidelines” and because

         [d]isclosure of this information could permit people seeking to violate or
        circumvent the law to take proactive steps to counter operational and investigative
        actions taken by ICE during enforcement operations. If released, individuals
        could circumvent the law by knowing how ICE assesses and operationally
        minimizes threats while searching electronic devices, thereby allowing them to
        counter ICE’s operational and investigative actions during enforcement
        operations.

Id. ¶ 46.

                                         CONCLUSION

        Defendants’ motion for summary judgment should be granted and plaintiff’s proposed

cross motion for summary judgment should be denied for the reasons set forth above.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             ELIZABETH J. SHAPIRO
                                             Deputy Director

                                             s/ David M. Glass
                                             DAVID M. GLASS, DC Bar 544549
                                             Senior Trial Counsel
                                             Department of Justice, Civil Division
                                             Federal Programs Branch
                                             1100 L Street, N.W., Room 12020
                                             Washington, D.C. 20530
                                             Tel: (202) 514-4469/Fax: (202) 616-8460
                                             E-mail: david.glass@usdoj.gov
Dated: January 31, 2020                      Attorneys for Defendants



                                                28
